The appeal in this case is prosecuted from a conviction had in the District Court of Hardin County, on April 13 of this year, in which appellant was found guilty of murder in the second degree and his punishment assessed at confinement in the penitentiary for a period of five years.
The record discloses that the term of court at which the conviction was had convened on the 28th day of March and adjourned on the 30th day of April, 1910. On the overruling of appellant's motion for a new trial thirty days after the adjournment of the court was allowed in which to file bills of exception and statement of facts. Thereafter on May 27 thirty days additional was allowed in which to file statement of facts and bills of exception. This time was to begin with the expiration of the first thirty days allowed by the court. On June 25, 1910, the following order was entered by the Hon. L.B. Hightower, Judge of the 9th Judicial District: "For good cause shown the time for filing the statement of facts and bills of exception is hereby extended until July, 15, 1910." The statement of facts, as same comes to us, purports to have been filed on July 25, 1910, ten days after the longest time authorized by law or by any order of the trial court. It is apparent that in this condition of the record the statement of facts can not be considered. An inspection of the record further discloses the fact that there is no question *Page 432 
raised on the appeal which, in the absence of a statement of facts, we are authorized to review. It, therefore, follows that the judgment of conviction must be and the same is hereby in all things affirmed.
Affirmed.